443 F.2d 910
UNITED STATES of America, Plaintiff-Appellee,v.Wendell Ross WELLS, Defendant-Appellant.
No. 26136.
United States Court of Appeals, Ninth Circuit.
June 3, 1971.

Jerry Kaufman (argued), Las Vegas, Nev., for defendant-appellant.
Raymond Little, Asst. U.S. Atty.  (argued), Bart M. Schouweiller, U.S. Atty., Reno, Nev., for plaintiff-appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a conviction and sentence for transporting a stolen '1968 Cadillac Coupe De Ville, vehicle identification number F8288503' from Los Angeles, California to Las Vegas, Nevada, knowing the same to be stolen.  18 U.S.C. 2312.  On appeal he challenges the sufficiency of the evidence to support the jury's conclusion that he drove the car described in the indictment because the Government's case at trial indicated that the 'engine number' and 'true vehicle identification number' was 288503.


2
The contention is without merit.  At trial the Government proved that a car was stolen in Los Angeles, that appellant drove a car matching the physical description of the stolen vehicle from Los Angeles to Las Vegas; and that appellant described to a passenger the exact circumstances surrounding his theft of the vehicle.  Hence, even absent the evidence concerning the numbers, there was sufficient evidence to permit the case to go to the jury.  Moreover, the insignificant difference between the two numbers simply raised a question for the jury as to identity, not one of sufficiency.  Morandy v. United States (9 Cir. 1948) 170 F.2d 5.


3
Appellant's remaining contentions-- that he was denied his Sixth Amendment right to a speedy trial and that the district court prejudicially commented on the evidence-- both raised for the first time on appeal, are likewise without merit.


4
Affirmed.